Case 1:15-cv-07433-LAP Document 1218-31 Filed 07/15/21 Page 1 of 10


                     McCAWLEY DECLARATION




                           COMPOSITE

                     EXHIBIT 10
                       (Filed Under Seal)
Case 1:15-cv-07433-LAP Document 1218-31 Filed 07/15/21 Page 2 of 10


                                                                      Page 1


                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


                        CASE NO. 15-CV-07433-RWS


      ------------------------------------------x
      VIRGINIA L. GIUFFRE,


                                     Plaintiff,
      v.
      GHISLAINE MAXWELL,
                                     Defendant.


      -------------------------------------------x


                                     June 21, 2016
                                     9:17 a.m.


                        C O N F I D E N T I A L
            Deposition of JOSEPH RECAREY, pursuant
            to notice, taken by Plaintiff, at the
            offices of Boies Schiller & Flexner, 401
            Las Olas Boulevard, Fort Lauderdale, Florida,
            before Kelli Ann Willis, a Registered
            Professional Reporter, Certified Realtime
            Reporter and Notary Public within and
            for the State of Florida.
Case 1:15-cv-07433-LAP Document 1218-31 Filed 07/15/21 Page 3 of 10


                                                                  Page 109
 1                     JOSEPH RECAREY - CONFIDENTIAL
 2    I was still gathering all of my probable cause
 3    affidavits.      This was probably just after the search
 4    warrant was executed.
 5          Q.     What was Alan Dershowitz's role at the
 6    time?
 7                 MR. PAGLIUCA:      Object to form and
 8          foundation.
 9                 THE WITNESS:      He had met with the State
10          Attorney to try to convince him not to charge
11          Mr. Epstein and/or his associates.
12    BY MR. EDWARDS:
13          Q.     What -- what types of persuasions did Alan
14    Dershowitz use in an attempt to dissuade the
15    prosecution of Alan Dershowitz [sic] or his
16    associates?
17                 MR. PAGLIUCA:      Object to form and
18          foundation.
19                 THE WITNESS:      Let's see.     He not only
20          had -- when they went out and badgered the
21          victims, they went through all social media,
22          found photographs of these victims either
23          holding an alcoholic beverage and calling
24          them -- you see they're not saints.             You know,
25          they're consuming alcohol under the age of 21.
Case 1:15-cv-07433-LAP Document 1218-31 Filed 07/15/21 Page 4 of 10


                                                                  Page 110
 1                     JOSEPH RECAREY - CONFIDENTIAL
 2          Basically trying to dirty the victim as much as
 3          possible.
 4                 He accused me of lying in my
 5          investigation.       He threatened to open an
 6          investigation with FDLE based on this
 7          investigation, saying that I was too attached
 8          to the case, basically, and I was creating
 9          probable cause rather than developing probable
10          cause.
11                 Aside from being followed by private
12          investigators myself, having my own trash
13          pulled, you know, it was -- that was his --
14          what I believe, that's my belief, that that was
15          his sole purpose, was to portray the victims as
16          non-victims.
17    BY MR. EDWARDS:
18          Q.     And to portray the victims as not
19    credible?
20                 MR. PAGLIUCA:      Object to form and
21          foundation.
22                 THE WITNESS:      Correct.
23    BY MR. EDWARDS:
24          Q.     So two of the victims whose social media
25    that he focused on were           and     .   Do you remember
Case 1:15-cv-07433-LAP Document 1218-31 Filed 07/15/21 Page 5 of 10


                                                                  Page 366
 2
 3                     C E R T I F I C A T E
 4    STATE OF FLORIDA           )
                                 : ss
 5    COUNTY OF MIAMI-DADE )
 6                  I, KELLI ANN WILLIS, a Registered
 7          Professional, Certified Realtime Reporter and
 8          Notary Public within and for The State of
 9          Florida, do hereby certify:
10                  That JOSEPH RECAREY, the witness whose
11          deposition is hereinbefore set forth was duly
12          sworn by me and that such Deposition is a true
13          record of the testimony given by the witness.
14                  I further certify that I am not related
15          to any of the parties to this action by blood
16          or marriage, and that I am in no way interested
17          in the outcome of this matter.
18                  IN WITNESS WHEREOF, I have hereunto set
19          my hand this 24th day of June, 2016.
20
21                                   __________________________
                                     KELLI ANN WILLIS, RPR, CRR
22
23
24
25
How Alan Dershowitz bullied rape victims to protect a serial child molester I The Electro ... Page 1of6
        Case 1:15-cv-07433-LAP Document 1218-31 Filed 07/15/21 Page 6 of 10



  0       THE ELECTRONIC INTIFADA
  How Alan Dershowitz bullied rape victims to protect a serial
  child molester
  Rania Khalek Clpeople / rania-khalekl        Power Suits Clblog/ power-s uitsl         10 January 2015

  Hatvard law professor Alan Qershowjtz
  <https: /felectronicintifada.net /tags /alan-dershowitz) always felt children were
  fair game for Israeli missiles. Now the question is whether he thinks they are fair
  game for the sexual exploits of his powerful associates and himself.


  Dershowitz and the UK's Prince Andrew were ~
  <https: //electronicintifada.net/blogs / rania-khalek/defend-israels-advocate-
  alan-dershowitz-ag;ainst-rape-claims-says-prominent-rahhil in a recent "'2l1ll
  filing Chttp://www.scribd.com /doc/251520282 /Jane-Doe-1-and-Jane-Doe-2-v-
  !.!:fil of raping a teenage girl who was forced into sexual slavery by Dershowitz's
  close friend and client, billionaire hedge fund financier and convicted pedophile
  Jeffrey Epstein <https: /lelectronicintifada.net /tags/ jeffrey-epstein). The court
  filing is part of an ongoing civil lawsuit by four of Epstein's victims accusing the
  federal government of violating the Crime Victims' Rights Act (CVRA) when it
  made a secret 2008 plea deal with Epstein without informing them.

  Dershowitz played a key role in negotiating a secret provision in Epstein's plea
                                                                                           Alan Oershowitz and Israeli ambassador
  deal that immunized • any potential co-conspirators" from federal prosecution.
                                                                                           Ron Prosor at the Inaugural Champion of
  In other words, Dershowitz negotiated an agreement that (if the allegations
                                                                                           Jewish Values International Awards.
  against him are true) shields him from prosecution for participating in a child
                                                                                           honoring Sheldon and Miriam Adelson, 4
  sex-trafficking ring.
                                                                                           June 2013 in New York
                                                                                           City. (Robin Platzer I Twin lmages/LFl/Photoshot/Newscom)
  Since there has been no trial to determine whether Dershowitz and Prince
  Andrew are liable for the allegations against them, which they categorically deny,
  they should be presumed innocent until proven otherwise.

  That said, while the mainstream press revives its interest in Epstein and reproduces strongly worded denials from Dershowitz
  and representatives of Prince Andrew, it has overlooked the role of Epstein's social network in building up his influence and
  shielding him from accountability. Media coverage of Epstein has been particularly derelict in failing to note the pivotal role of
  Alan Dershowitz, Israel's most aggressive defender, in securing near impunity for a sexual predator and his accomplices by
  bullying, harassing, intimidating and smearing child victims of rape.


  Unprecedented Impunity
  At first glance, Epstein's story reads like a typical case of two-tiered justice in America, where the wealthy and powerful are
  rarely held accountable for their crimes. In many ways it was.

  A deeper examination of the case suggests a cadre of sleazy operatives led by Alan Dershowitz deployed gangster-style
  intimidation tactics that averted a deeper probe that might have implicated enormously powerful individuals, including
  Dershowitz.

  The federal government had mountains of evidence Chttp:/fwww.thedailybeast.com/articles /2010 /02/ 20 /jeffrey-epstein-
  bj!!jonajre-pedophi!e-zogs-freg btrnll to put Epstein behind bars for decades for child sex-trafficking and serial molestation.

  Epstein procured and molested no fewer than forty underage girls, some from other continents and as young as twelve, in a
  trafficking ring that involved some of the most powerful people in America and around the world, including • numerous
  prominent American politicians, powerful business executives, foreign presidents, a well-known Prime Minister, and other
  world leaders," according to the court filing.

  While none of the power players are named, Epstein's private plane pilot, Larry V1Soski, identified
  <httg · I fwww nydailynews oom / gnterljlinrotmt / gossjp /billionaire-jeffrey-gpstgjn-sbglls-money-1 atest-sex-abuse-lawsuit-
  article-1.436142.) former Israeli Prime Minister Ehud Barak Chttps: f/electronicintifada.net/ tags /ehud-barak) , former




https :// electronicintifada.net/blogs/rania-khalek/how-alan-dershowitz-bullied-rape-victims-... 8/29/2016
How Alan Dershowitz bullied rape victims to protect a serial child molester | The Electro... Page 2 of 6
        Case 1:15-cv-07433-LAP Document 1218-31 Filed 07/15/21 Page 7 of 10


  Colombian President Andrés Pastrana Arango and former US President Bill Clinton as regular passengers who likely witnessed
  Epstein with underage girls on his private planes.


  In the end Epstein landed an unprecedented sweetheart deal that saw him plead guilty to solicitation of prostitution from
  minors while receiving blanket immunity for him and his co-conspirators from other federal charges. When all was said and
  done, Epstein served just thirteen of his eighteen-month prison sentence
  (http://www.thedailybeast.com/articles/2011/03/25/jeffrey-epstein-how-the-billionaire-pedophile-got-off-easy.html) in the
  private wing of a Palm Beach Jail, where he was given a pass that allowed him to leave the prison grounds for up to sixteen
  hours per day for work.


  Bullying rape victims
  With the police investigation heating up in 2006, Epstein’s team went on the offensive, bullying and harassing witnesses,
  victims and their families into silence.


  Going far beyond the typical role of a lawyer, Dershowitz mobilized a pre-emptive smear campaign against the victims, mining
  their pages on the social network MySpace
  (http://web.archive.org/web/20110616194257/http://www.palmbeachpost.com/localnews/content/local_news/epaper/2006/08/14/m1a_EPSTEIN_0814
  comments relating to marijuana and alcohol use, which he printed out and compiled into dossiers for the police and state
  attorney’s office in a salacious attempt to tarnish the credibility of Epstein’s accusers.


  Dershowitz hired private investigators to track and dig up dirt on at least one of the underage girls who accused Epstein of
  raping her. The girl, a high school student, reported that one of the private investigators had impersonated a police officer
  while asking her questions. In a letter from Dershowitz to the Palm Beach police chief, obtained by The Guardian
  (http://www.theguardian.com/us-news/2015/jan/08/alan-dershowitz-girl-jeffrey-epstein-teenager), Dershowitz attached a
  copy of the girl’s MySpace page, noting “her apparent fascination with marijuana,” and expressed fears “that she, an
  accomplished drama student, might try to mislead [the private investigators] as successfully as she had misled others.”


  While Dershowitz schemed against Epstein’s victims, witnesses and the victims’ families complained
  (https://web.archive.org/web/20071103102521/http://www.palmbeachpost.com/pbccentral/content/local news/epaper/2006/07/29/s1b epstein 0729.
  of being followed, photographed, harassed, threatened and offered money in exchange for their refusal to cooperate with the
  police investigation.


  Former Palm Beach police chief Michael Reiter, who grew increasingly frustrated with the escalating campaign of intimidation
  by Epstein’s lawyers, went on to testify (http://www.thedailybeast.com/articles/2010/07/20/jeffrey-epstein-billionaire-
  pedophile-goes-free.html) that he was told by private investigators that Dershowitz ordered background checks on him and
  Detective Joe Recarey. Reiter added that he later discovered he and Recarey had been placed under surveillance but he was
  unable to determine who was behind it.


  Dershowitz and Epstein censor an Israel critic
  For those familiar with Dershowitz, his bullying tactics are not new. Indeed they bear a striking resemblance to the tactics he
  typically deploys against Palestinians and their supporters when defending Israeli criminality, most notably blaming and
  smearing the victim.


  As a Harvard University emeritus professor of law and celebrity defense attorney, Dershowitz wields enormous power, which
  he frequently deploys against opponents of Israel’s occupation. On at least one notable occasion, Dershowitz called on his
  friend, Epstein, to muzzle a prominent Israel critic.


  In 2007, Martin Nowak, a mathematics and biology professor and director of Harvard’s Program for Evolutionary Dynamics,
  rescinded a speaking invitation to award-winning evolutionary biologist Robert Trivers just hours before his event. Nowak said
  he was instructed to cancel the speech but would not say by whom—only that he had no choice but to comply. Trivers later
  learned (http://www.thecrimson.com/article/2008/6/5/what-do-critics-of-israel-have/) that the order to cancel was delivered
  by Jeffrey Epstein, on whose donations the program relied for its continued existence. (Nowak had also relied on Epstein to
  secure his position (http://www.vanityfair.com/society/features/2003/03/jeffrey-epstein-200303) at Harvard).


  Epstein, it turned out, was acting on the request of his attorney Dershowitz.


  Dershowitz was still furious at Trivers for writing a letter (http://www.counterpunch.org/2007/06/27/the-smearing-of-
  robert-trivers/) in which he condemned Israel’s 2006 “butchery” of Lebanese civilians and called Dershowitz a “Nazi-like
  apologist” and “rancid defender of Israeli fascism” for rationalizing the killing. In the end, Dershowitz leveraged Epstein’s
  financial influence to mete out revenge on Trivers.




https://electronicintifada.net/blogs/rania-khalek/how-alan-dershowitz-bullied-rape-victims-... 8/29/2016
How Alan Dershowitz bullied rape victims to protect a serial child molester | The Electro... Page 3 of 6
        Case 1:15-cv-07433-LAP Document 1218-31 Filed 07/15/21 Page 8 of 10


  Dershowitz knew about the girls
  Long before the rape allegation against Dershowitz surfaced, there was overwhelming evidence to suggest he at least knew
  what Epstein was up to.


  The two were very close friends. Speaking to Vanity Fair in 2003 (before the sex ring was exposed) Dershowitz boasted
  (http://www.vanityfair.com/society/features/2003/03/jeffrey-epstein-200303?currentPage=1), “I’m on my 20th book…. The
  only person outside of my immediate family that I send drafts to is Jeffrey.”


  According to an Undisputed Statement of Fact (http://cases.bms11.com/Documents/FL76/09-
  34791/ECF DOC 1603 10567451.pdf) filed by the victims’ lawyers in April of 2011, “Epstein’s housekeeper Alfredo Rodriguez
  testified that Dershowitz stayed at Epstein’s house during the years when Epstein was assaulting minor females on a daily
  basis” and “Dershowitz was at Epstein’s house at times when underage females where there being molested by Epstein.”


  (Rodriguez, who died (http://www.dailymail.co.uk/news/article-2897939/Houseman-cleaned-pedophile-Jeffrey-Epstein-s-
  sex-toys-feared-billionaire-make-disappear-takes-secrets-grave.html) recently from cancer, received a harsher punishment
  (http://www.palmbeachdailynews.com/news/news/former-epstein-house-manager-alfredo-rodriguez-sen/nMGXk/) for
  trying to sell his former boss’s journal than Epstein did for molesting children.)


  When Epstein was asked during his deposition, “’Have you ever socialized with Alan Dershowitz in the presence of females
  under the age of 18?” he invoked his Fifth Amendment right not to answer in order to avoid self-incrimination.


  Epstein also pled the Fifth when asked the same question regarding celebrity property developer Donald Trump, illusionist
  David Copperfield, former New Mexico Governor Bill Richardson and music industry magnate Tommy Mottola.


  The pro-Israel billionaire that made Jeffrey Epstein
  Although it remains a mystery (http://www.thedailybeast.com/articles/2015/01/06/i-tried-to-warn-you-about-sleazy-
  billionaire-jeffrey-epstein-in-2002.html) just how Epstein acquired his wealth, his special relationship with billionaire
  (http://www.forbes.com/profile/leslie-wexner/) Leslie “Les” Wexner, CEO and founder of the women’s clothing chain Limited
  Brands Inc., played a pivotal role.


  Epstein bragged about having several unnamed billionaire clients at the height of his success, however, Wexner was his only
  publicly known patron (http://nymag.com/nymetro/news/people/n 7912/index1.html), leading to speculation that Wexner,
  who bought Epstein (http://nymag.com/nymetro/news/people/n 7912/index1.html) a lavish eight-story Manhattan mansion
  for $13 million, was bankrolling him.


  Wexner, who became a client and mentor of Epstein’s in the late 1980s, facilitated Epstein’s entrance into elite American
  circles, as a 2003 Vanity Fair profile (http://www.vanityfair.com/society/features/2003/03/jeffrey-epstein-200303?
  currentPage=1) of Epstein reveals:


      Since Leslie Wexner appeared in his life—Epstein has said this was in 1986; others say it was in 1989, at the
      earliest—he has gradually, in a way that has not generally made headlines, come to be accepted by the Establishment.
      He’s a member of various commissions and councils: he is on the Trilateral Commission, the Council on Foreign
      Relations, the New York Academy of Sciences and the Institute of International Education.


      His current fan club extends to [Bear Stearns CEO James] Cayne, Henry Rosovsky, the former dean of Harvard’s
      Faculty of Arts and Sciences and Larry Summers, Harvard’s current president.


  Wexner and Epstein were so close that Epstein told Vanity Fair “it’s like we have one brain between two of us: each has a
  side.”


  Wexner also shares Epstein’s love for Israel with generous financial support through his philanthropic arm, The Wexner
  Foundation (http://www.wexnerfoundation.org), which Epstein once managed.


  According to Vanity Fair:


      Wexner trusts Epstein so completely that he has assigned him the power of fiduciary over all of his private trusts and
      foundations, says a source close to Wexner. In 1992, Epstein even persuaded Wexner to put him on the board of the
      Wexner Foundation in place of Wexner’s ailing mother. Bella Wexner recovered and demanded to be reinstated.
      Epstein has said they settled by splitting the foundation in two.




https://electronicintifada.net/blogs/rania-khalek/how-alan-dershowitz-bullied-rape-victims-... 8/29/2016
How Alan Dershowitz bullied rape victims to protect a serial child molester | The Electro... Page 4 of 6
        Case 1:15-cv-07433-LAP Document 1218-31 Filed 07/15/21 Page 9 of 10


  The Wexner Foundation is deeply involved in Israel advocacy mostly through its Israel Fellowship Program
  (http://www.wexnerfoundation.org/programs/wexner-israel-programs-/wexner-israel-fellowship-program), which brings ten
  Israeli public officials to Harvard for a fully funded Master’s degree program in public administration at the Kennedy School of
  Government.


  With the participation of The Wexner Foundation, Republican pollster and rightwing propaganda consultant Frank Luntz
  produced (https://electronicintifada.net/content/roadmap-spin/9380) the “Wexner Analysis: Israeli Communications
  Priorities 2003 (https://electronicintifada.net/sites/electronicintifada.net/files/artman2/1/luntzwexneranalysis.pdf),” a “road
  map” for linking the US’ so-called war on terror in Iraq to Israel’s war on Palestinians.


  The foundation also funds (http://jerusalemfellowships.org/birthrightisrael/about br.php) a number of pro-Israel
  organizations, including Birthright Israel (https://electronicintifada.net/tags/birthright-israel), a sectarian indoctrination
  program that sends young American Jews on a free ten-day trip to Israel to lure them into immigrating to bolster a Jewish
  majority and participate in the dispossession and ethnic cleansing of indigenous Palestinians.


  Wexner himself is a key supporter and sits on the board of governors (http://www.hillel.org/about/leadership) of Hillel
  International (https://electronicintifada.net/tags/hillel), the national network of campus organizations devoted to policing
  criticism of Israel and attacking the increasingly popular boycott, divestment and sanctions (BDS) movement under the guise
  of “enriching the lives of Jewish students.” In 2008, Hillel awarded (http://www.hillel.org/about/news-views/news-views---
  blog/news-and-views/2008/02/08/hillel-honors-wexner-with-annual-renaissance-award) its annual Renaissance Award to
  Wexner for giving “critical support and counsel to Hillel.”


  Though Wexner has reportedly replaced (http://www.palmbeachdailynews.com/news/news/jeffrey-epstein-address-book-
  holy-grail-of-famous-/nMCxm/) Epstein with a new money manager, he will always be the mentor who made Epstein the man
  he is today.


  Fleeing to Israel
  As the police investigation into Epstein’s underage sex trafficking ring intensified in 2006, Epstein reportedly told friends that
  the child molestation allegations were an anti-Semitic conspiracy
  (http://nymag.com/nymag/features/41826/index3.html), echoing a tactic commonly deployed by people like Dershowitz
  against critics of Israel.


  It was no surprise, then, when celebrity publicist and Epstein confidante Peggy Siegal told
  (http://nymag.com/nymag/features/41826/index3.html) Philip Weiss that Epstein’s two largest philanthropic causes were
  science and Israel.


  Prior to taking a plea deal in 2008, it was rumored that Epstein was considering emigrating to Israel
  (http://www.vanityfair.com/online/daily/2008/05/vicky-ward-you) to avoid facing trial in Florida.


  Israel’s openly discriminatory Law of Return (https://electronicintifada.net/tags/law-return)—which affords citizenship rights
  to those Israel defines as Jews from anywhere in the world, while actively blocking indigenous Palestinians from returning to
  the lands from which they were expelled—has long served as an asset for criminals who qualify.


  After the 1985 assassination of Palestinian American civil rights leader Alex Odeh (https://electronicintifada.net/tags/alex-
  odeh) allegedly by members of the Jewish Defense League (https://electronicintifada.net/tags/jewish-defense-league)(JDL), a
  group the FBI has defined as ”terrorist (http://www.splcenter.org/get-informed/intelligence-files/groups/jewish-defense-
  league),” the suspects fled to the Israeli settlement of Kiryat Arba (https://electronicintifada.net/tags/kiryat-arba) in the
  occupied West Bank, where they have remained in hiding.


  Days after murdering, burning and dismembering a classmate in Maryland in 1997, Samuel Sheinbein
  (http://www.washingtoncitypaper.com/articles/15002/blood-buddies), with help from his parents
  (http://www.nesl.edu/userfiles/file/lawreview/vol35/4/chaplin.pdf), emigrated to Israel to evade prosecution.


  But in a supremely ironic twist, Epstein, the mega rich pro-Israel patron, decided he would rather face prosecution and
  possible jail time than live in a fortified Sparta-like state. In the end, it was a good bet: Epstein got off lightly.


  Dershowitz himself has tried to rally support by claiming that he’s been targeted by his accusers because he’s Jewish and an
  advocate for Israel, a tactic that has generated strong pushback from at least one ardent supporter of Israel
  (http://observer.com/2015/01/defending-alan-dershowitz-is-not-a-jewish-issue/#ixzz3ONkz3tsQ).


  The Times of Israel plans to honor Dershowitz with its “Advocate for Israel Award (http://www.toigala.com/?gclid=CJHXv-
  vR_cICFWFp7Aod0T8AuA)” at a ritzy gala next month. Dershowitz will be recognized alongside Shimon Peres




https://electronicintifada.net/blogs/rania-khalek/how-alan-dershowitz-bullied-rape-victims-... 8/29/2016
How Alan Dershowitz bullied rape victims to protect a serial child molester | The Electro... Page 5 of 6
       Case 1:15-cv-07433-LAP Document 1218-31 Filed 07/15/21 Page 10 of 10


  (https://electronicintifada.net/tags/shimon-peres), professional American basketball player Omri Casspi, supermodel Bar
  Refaeli and billionaire owner of the New England Patriots Robert Kraft, to name just a few.




     Jeffrey Epstein (/tags/jeffrey-epstein) Alan Dershowitz (/tags/alan-dershowitz) Leslie Wexner (/tags/leslie-
     wexner) The Wexner Foundation (/tags/wexner-foundation) Birthright Israel (/tags/birthright-israel) Hillel
     (/tags/hillel) Kenneth Starr (/tags/kenneth-starr) Marc Ellis (/tags/marc-ellis)




https://electronicintifada.net/blogs/rania-khalek/how-alan-dershowitz-bullied-rape-victims-... 8/29/2016
